Citation Nr: 0002724	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-09 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to educational assistance benefits under Chapter 
1606 (formerly Chapter 106), Title 10, United States Code, 
for enrollment from January 19, 1998 to May 15, 1998.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1987 to June 1990, and in the Selected Reserve of 
the United States Army (Selected Reserve) from June 1990 to 
November 1995.  He reenlisted in the Selected Reserve in June 
1997.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

The veteran served on active duty from June 1987 to June 
1990.  He then served in the Selected Reserve from June 1990 
to November 1995, but separated prior to having fulfilled his 
initial six-year obligated period of service.  The veteran 
reenlisted in the Selected Reserve in June 1997.  He contends 
that he is entitled to Chapter 1606 educational benefits 
based on his second period of service in the Selected 
Reserve.  He asserts that he specifically reentered the 
Selected Reserve for the purpose of continuing his education 
and receiving educational assistance under the Chapter 1606 
program.  The veteran believes it is an error to deny him 
benefits especially in light of the fact that, prior to 
reenlisting, he was sent a book indicating that Chapter 1606 
benefits were guaranteed if he reenlisted and fulfilled all 
of his obligations as a member of the Selected Reserve.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132 (West 1994).  Regulations provide that a 
determination of an individual's eligibility for Chapter 1606 
benefits is to be made by the Armed Forces.  38 C.F.R. § 
21.7540(a) (1999).

In this case, computer generated information for the 
Department of Defense (DOD) indicates that the veteran's date 
of basic eligibility for Chapter 1606 benefits is June 4, 
1990, and his date of eligibility termination for Chapter 
1606 benefits is November 22, 1995.  However, according to a 
DD Form 2384-1, Nov 91 (Notice of Basic Eligibility) signed 
by the veteran in January 1998, based on the veteran's 
reenlistment in the Selected Reserve in June 1997, the 
veteran's date of basic eligibility for Chapter 1606 benefits 
was reported to be June 21, 1997.  The RO, while noting this 
information explains in the March 1998 statement of the case 
that in accordance with DOD instructions 1322.17, paragraph 
12, DOD policy considers membership continuous if a reservist 
reaffliates within one year from separation.  The RO 
concluded that since the appellant left the Selected Reserve 
effective November 22, 1995, and did not join again until 
June 21, 1997, he is not entitled to educational benefits 
under the Chapter 1606 program after November 22, 1995.

Based on the foregoing, and upon a review of the record, 
however, the Board finds the record as it currently stands to 
be inadequate for appellate review.  First, the veteran was 
not provided with DOD instruction 1322.17, paragraph 12 in 
the statement of the case.  The statement of the case must be 
complete enough to allow the appellant to present written 
and/or oral argument before the Board.  See 38 C.F.R. § 19.29 
(1999). Without such clear notice and information regarding 
the reasons and bases for the denial, the appellant is at a 
disadvantage in presenting an appeal.  The basic dictates of 
due process therefore require remedial action before the 
Board may properly proceed with appellate review.  The Board 
also notes that without such information in the record, it is 
unable to effectively review the veteran's appeal.  A copy of 
the relevant DOD instruction should be provided to the 
veteran and associated with his VA education folder.  

Second, the Board notes that there does appear to be some 
conflict between the DOD computer generated eligibility date 
and the eligibility date reported on DOD Form 2384.  
Although, VA Education Procedures M22-4, Part VIII, Chapter 
1, Paragraph 1.03(f) (May 12, 1997) states that "[a] 
separation from the Selected Reserve of more than one year 
terminates further eligibility to [chapter 1606]", that 
provision also concludes with the statement, "[r]emember, as 
stated above, only DOD and DOT have authority to make 
eligibility determinations for [chapter 1606]."   The "stated 
above" reference points to a note at the beginning of the 
paragraph which once again states that "only DOD and DOT have 
authority to make eligibility determinations for chapter 
1606."  The note continues, "[t]his paragraph states VA's 
understanding of the law and DOD and DOT policy. . . VA does 
not have policy authority in this area."  

Thus, the above referenced law and administrative records 
make clear that eligibility determinations for Chapter 1606 
benefits are ultimately the province of DOD, notwithstanding 
contrary VA interpretations of DOD policies.  The Board 
recognizes that the VA's interpretation of DOD policy 
suggests that the veteran in this case is ineligible for the 
claimed benefits due to an earlier period of eligibility in 
the Selected Reserve; however, VA has no legal authority to 
determine eligibility for Chapter 1606 benefits or to correct 
an inaccurate DOD-verified eligibility date.  The regulations 
clearly reflect that determinations of eligibility dates for 
Chapter 1606 benefits are within the sole purview of the 
Armed Forces.  Given the unclear nature of the information in 
the record regarding the appellant's Chapter 1606 
eligibility, clarification in that regard is therefore 
necessary.  Thus, the RO should contact DOD to determine 
whether, in fact, the veteran's Chapter 1606 eligibility 
termination date is November 22, 1995, and to clarify whether 
he does or does not qualify for Chapter 1606 benefits by his 
reenlistment in the Selected Reserve in June 1997.  
Documentation regarding this contact should be associated 
with the record.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should obtain formal written 
clarification from the Department of 
Defense as to all periods of active 
service and reserve service and the 
appellant's Chapter 1606 eligibility 
status.  Appropriate written 
documentation of that inquiry and 
response should be associated with the 
record.

2.  The RO should ensure that a copy of 
DOD instruction 1322.17, paragraph 12, is 
associated with the veteran's education 
folder.  

3.  The RO should then review the entire 
record and (if the appellant's claim 
remains denied) furnish the appellant 
with a comprehensive supplemental 
statement of the case clarifying the 
reason(s) for its determination regarding 
the appellant's claim.  The supplemental 
statement of the case should clearly 
explain the bases for the RO's 
determination and clearly explain any 
changes in the bases for the RO's 
determination over the course of the 
appellant's appeal.  The supplemental 
statement of the case should cite and 
discuss all applicable laws and 
regulations and should contain the 
provisions of DOD instruction 1322.17, 
paragraph 12.  After affording the 
appellant a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to ensure that the appellant is 
afforded due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in 

this case. The appellant is free to submit additional 
evidence in support of his claim.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 

